Citation Nr: 0211821	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO decision that determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability 
(claimed as residuals of injury to the lumbar spine).  


FINDINGS OF FACT

A claim for service connection for a low back disability 
(claimed as residuals of injury to the lumbar spine) was 
denied by the Board in a final decision in July 1997.  
Evidence received since the July 1997 Board decision is 
cumulative or redundant, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran had active service in the Army from September 
1969 to September 1971.  On a medical history form for a May 
1969 pre-induction examination, the veteran gave a history of 
occasional backaches when lifting; objective examination of 
the spine was normal.  The service medical records did not 
reflect any further complaints or findings of a low back 
condition.  The service medical records do show that the 
veteran suffered a cerebral concussion in a June 1971 
automobile accident, with diplopia and a frontal skull 
fracture.  On a medical history examination form for the 
veteran's September 1971 service separation, he denied a 
history of back trouble; objective examination of the spine 
was normal.

A November 1971 VA examination, conducted shortly after 
separation from service, reflects no complaints or findings 
of a low back disorder.  In a June 1977 medical history form 
for the Army Reserve, the veteran denied a history of back 
problems; the spine was normal on the accompanying medical 
examination.  

Various post-service medical records from the 1970s to the 
mid 1990s discuss various other ailments, including diplopia 
and a seizure disorder attributable to the in-service 
cerebral concussion.  Service connection has been established 
for a seizure disorder (post-traumatic epilepsy), double 
vision due to head injury, and organic mental disorder due to 
head injury.  These records do not mention any low back 
problems.  

The first post-service medical evidence of low back problems 
is from the mid 1990s.  A February 1995 VA medical record 
notes the veteran gave a history of 20 years of low back 
pain.  It was reported that he had been seen in the emergency 
room 2 days earlier, but the pain had not resolved.  A March 
1995 VA treatment record notes mechanical low back pain.  
April 1995 X-rays showed degenerative disc and osteoarthritic 
changes at the L5-S1 level.  Additional records show 
treatment for low back symptoms since then. 

In June 1995, the veteran filed his first claim for service 
connection for a low back condition, stating that he had a 
pinched nerve that occurred while he was in Vietnam.  In 
March 1996, at an RO hearing, he claimed that an in-service 
jeep accident resulted in an injury to his back.

Records show that he participated in an inpatient 
rehabilitation program for chronic back pain at a VA medical 
facility in March 1996.  Records from that program note the 
veteran gave a history of having been injured in a jeep 
accident in service and having low back pain for more than 25 
years.   
 
In a July 1997 decision, the Board denied service connection 
for residuals of an injury to the lumbar spine.  

In November 1998, the veteran filed an application reopen the 
claim for service connection for a low back disability. 

The veteran testified at an RO hearing in January 1999.  He 
maintained that his current low back condition was due to 
service.  He described having been in a motor vehicle 
accident during service, as a result of which he was rendered 
unconscious; he said that when he woke up he remembered 
having lower back pain.  He said his low back started aching 
in the 1990s and a diagnosis of degenerative joint disease of 
the low back was made.

In March 1999, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disability. 

A July 2001 private treatment record notes complaints of 
recurrent low back pain, and it notes the veteran gave a 
history of a 1971 motor vehicle accident with low back 
symptoms since then.  The records also reveal degenerative 
changes of the low back.   

II.  Legal analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his 
application to reopen a claim for service connection for a 
low back disability.  The RO has obtained all pertinent 
identified medical records, and there is no VA obligation to 
provide a VA examination before a previously denied claim has 
been reopened by new and material evidence.  The Board finds 
that the VA has satisfied the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 and 
of the related VA regulation.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002), Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection for a low back disability 
(claimed as residuals of an injury to the lumbar spine) was 
previously denied in a final July 1997 Board decision.  38 
U.S.C.A. § 7104.  Although the July 1997 Board decision is 
considered final, the claim may be reopened if new and 
material evidence has been submitted since then.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).]

At the time of the prior July 1997 Board decision, the 
evidence included the veteran's service medical records from 
his 1969-1971 active duty, numerous post-service medical 
records from the 1970s into the mid 1990s, and statements and 
hearing testimony of the veteran.  The evidence at that time 
essentially showed no chronic low back disability during 
service or for many years later, and there was no competent 
medical evidence to link the current low back condition to 
service.

Since the 1997 Board decision, the veteran has again provided 
written statements and hearing testimony alleging that his 
current low back condition is due to a vehicle accident in 
service.  But such is cumulative or redundant of his earlier 
statements, and such is not new evidence.  Vargas-Gonzales v. 
West, 12 Vet.App. 321 (1999).  Moreover, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis or etiology of his current back condition, and thus 
his statements on such matters are not material evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492).  Since the 1997 Board 
decision, the veteran has also submitted some duplicate 
copies of previously considered medical records; such 
redundant evidence obviously is not new.  He has also 
submitted some additional medical records, dated many years 
after service, showing the current existence of a low back 
disorder.  It was previously known the veteran had a low back 
disorder long after service, and such medical information is 
cumulative and not new evidence. Vargas-Gonzales, supra.  
Some of the recent medical records contain a recitation of 
the veteran's unsubstantiated lay history of his low back 
condition beginning in service; but such does not amount to 
competent medical evidence of a service nexus, and it may not 
be considered material evidence.  See, e.g. Reonal v. Brown, 
5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for a low back disability, and thus the 1997 Board 
decision remains final.




ORDER

The application to reopen a claim for service connection for 
a low back disability is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

